Citation Nr: 0306479	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-15 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed manic 
depression.  




ATTORNEY FOR THE BOARD

James L. March, Counsel









INTRODUCTION

The appellant had periods of active duty for training from 
April 19, 1970, to August 16, 1970; July 10 to 24, 1971; and 
July 8 to 22, 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
RO.  

In November 2000, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant necessary for an equitable disposition of 
the appeal has been obtained.  

2.  There is no evidence of the claimed manic depression 
during the appellant's periods of active duty for training or 
for several years thereafter.  

3.  No competent evidence has been presented to show that the 
appellant is suffering from manic depression due to any event 
during his brief periods of active duty for training.  



CONCLUSION OF LAW

The appellant's disability manifested by manic depression is 
not due disease or injury that was incurred in or aggravated 
by any period of active duty for training.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

There is no evidence of the claimed manic depression during 
the appellant's periods of active duty for training or for 
several years thereafter.  Similarly, there is no competent 
evidence linking the current disability manifested by manic 
depression to any event during the appellant's periods of 
active duty for training.  

The appellant's service medical records from his reserve unit 
for the period of January 1970 to September 1975 showed no 
evidence of any psychiatric disability.  His final physical 
examination of August 1975 was normal psychiatrically.  

The first evidence of manic depressive illness was in a 
February 1975 report from Edward J. Meyer Memorial Hospital.  
The impression was that of borderline schizophrenia.  In 
October 1975, the appellant was hospitalized and diagnosed as 
having manic depressive illness.  

The private medical evidence currently shows that the 
appellant suffers from bipolar/schizoaffective disorder, 
depressed and panic disorder.  

There has been no attribution of the appellant's psychiatric 
disability to his periods of active duty for training.  
Indeed, the appellant's last period of active duty for 
training was in 1972, almost three years before his first 
psychiatric complaints.  

In the absence of any evidence of psychiatric complaints or 
findings during the appellant's periods of active duty for 
training, and in the absence of any medical evidence 
attributing his current psychiatric disability an event 
during those periods of active duty for training, the 
preponderance of the evidence is against the claim for 
service connection.  


VCAA

There was a significant change in the law while the case was 
pending at the Veterans Court with the enactment of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The appellant was 
notified in the rating decision, the Statement of the Case, 
Supplemental Statement of the Case, November 2000 Board 
remand and an October 2002 letter from the RO of the evidence 
that was necessary for service connection to be granted.  

Moreover, the appellant was provided the opportunity to 
testify at a personal hearing, but indicated in his 
Substantive Appeal that he did not want a hearing.  The Board 
concludes that the discussions in the rating decision, 
Statement of the Case, Board remand, Supplemental Statement 
of the Case and October 2002 letter informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The appellant has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental Statement 
of the Case provided the appellant with adequate notice of 
what the law requires to award service connection for claimed 
manic depression.  The appellant further was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  

In addition, the Board finds that a VA examination is not 
warranted in this case.  There is no evidence of any 
psychiatric complaints during the periods of active duty for 
training.  Significantly, the veteran has not described 
anything during those periods to which a nexus to his current 
disability could be identified.  

Indeed, the appellant seems to suggest that his psychiatric 
disability began while he was a member of the Reserve.  That 
may appear to be true, but there is absolutely no evidence 
that it began during a period of active duty for training.  
Thus, an examination is not warranted to satisfy the duty to 
assist in this case.  

The Statement and Supplemental Statement of the Case also 
provided notice to the appellant of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award service 
connection for claimed manic depression.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  No additional evidence has been identified by the 
appellant as being available but absent from the record.  

Furthermore, in the October 2002 letter, the RO advised the 
veteran that they would assist him in securing the evidence 
he would identify; he simply was to provide enough 
information about the records so that the RO could request 
them.  The VA has satisfied its burden of notifying the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for manic depression is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

